Citation Nr: 1200422	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a service connection claim for a low back disability.  


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1973 to June 1993, to include service in the Southwest Asia Theater of Operations. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2007 and December 2008 rating decisions, by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO). 

On his August 2008 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at his local RO related to his present claims; however, prior to such hearing being held, he properly withdrew this request.  See 38 C.F.R. §§ 20.703, 20.704 (2011); see also Statement, Sept. 8, 2011.


FINDINGS OF FACT

1.  The RO notified the Veteran of the August 2005 rating action, denying respective service connection claims for right shoulder and low back disabilities, and of his appellate rights; however, timely appellate review was not perfected and the determination became final.  

2.  Evidence added to the record since the August 2005 rating action, denying respective service connection claims for right shoulder and low back disabilities, relates to unestablished facts necessary to substantiate the respective claims, and raises the possibility of substantiating the claims.

3.  Resolving all reasonable doubt in the Veteran's favor, right shoulder arthritis had its onset in service.

4.  Resolving all reasonable doubt in the Veteran's favor, lumbar spine degenerative disc disease had its onset in service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the August 2005 rating decision, denying service connection for a right shoulder disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Evidence added to the record since the August 2005 rating decision, denying service connection for a low back disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for right shoulder arthritis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and service connection claims for right shoulder and low back disabilities, which represent complete grants of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary. 

The Board notes that the RO declined to reopen the service connection claim for a right shoulder disability, in the April 2007 rating action, and the low back disability, in the December 2008 rating action.  Thus, the preliminary question of whether previously denied claims should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

The RO denied the Veteran's initial service connection claims for right shoulder and low back disabilities in an August 2005 determination.  At this time, the record contained service and post-service treatment records, February 2005 and May 2005 VA examinations and statements from the Veteran.  However, the RO concluded there was no evidence either respectively claimed condition was related to military service.  The Veteran filed a timely notice of disagreement with these determinations and an appropriate Statement of the Case was issued; however, appellate review was not perfected in a timely matter and the rating became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

The August 2005 rating decision is the last final decision of record.  The claims decided therein are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claims, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

	Right Shoulder Disability

Various pieces of evidence has been added to the record since the August 2005 rating decision denying service connection for the right shoulder disability, to include treatment records generated after the decision, lay statements submitted on the Veteran's behalf and his sworn testimony at a June 2011 Decision Review Officer (DRO) hearing.  Significantly, an August 2006 statement from private physician, H. Howler, M.D., relates the right shoulder condition to service, a previously unestablished necessary element of the claim.  The Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

	Low Back Disability

Subsequent to the August 2005 determination denying service connection for the low back disability, additional medical and lay evidence has been associated with the claims folder.  In this regard, at a June 2011 DRO hearing, the Veteran and his spouse provided competent and credible testimony related to the Veteran's in-service low back symptomatology and continuous low back symptomatology since separation.  In essence, the aforementioned testimony provides evidence as to the nature of current low back symptomatology, as to the presence of the same symptoms as those present after his in-service injury and that such symptoms have persisted since separation.  The Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service Connection Claims 

The Veteran seeks service connection for right shoulder and low back disabilities.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The evidence of record confirms the Veteran had diagnosed right shoulder arthritis and lumbar spine degenerative disc disease.  See "Diagnosis," VA Examination Report, Jul. 11, 2011.  Therefore the determinative issue, and focus of the analysis to follow, is whether there is sufficient evidence of a relationship between the Veteran's respectively diagnosed conditions and his military service.  

	Right Shoulder Disability

A January 1990 service treatment record documents the Veteran's account of a 4-day history of right shoulder pain, his diagnosis of acute tendonitis and the instructions of a military medical professional to seek follow-up physical therapy.  

The evidence of record also includes an August 2006 statement from private physician H. Fowler, M.D., reporting his treatment of the Veteran since 2001 and detailing the Veteran's relevant service treatment records.  Upon noting the Veteran's currently diagnosed right shoulder condition and indicating consideration of the Veteran's account of symptomatology, current examination findings and relevant medical evidence, Dr. Fowler relates the currently diagnosed right shoulder disability to military service, to include noted right shoulder treatment.  

During his February 2007 VA examination, the Veteran detailed his account of right shoulder symptomatology, to include in-service onset and continuity since separation.  Then, based on current findings, service treatment records and relevant lay evidence, the examiner acknowledged that the Veteran likely had limitation of right shoulder range of motion at the time of separation, but opined that the currently diagnosed condition was not likely related to the acute tendonitis diagnosed in service.  

The Veteran was provided a July 2011 VA examination, where he continued to detail his account of right shoulder symptomatology.  Based on current examination findings, the examiner diagnosed right shoulder arthritis but, citing the medical evidence of record, opined that the condition was not likely related to military service.  

	Merits

As an initial matter, the Board finds the Veteran's account of in- and post-service right shoulder symptomatology, to include onset and continuity since separation, to be competent and credible.  See Jandreau, 492 F.3d at 1377.  Service treatment records and post-service treatment records are generally consistent with his account of symptomatology.  Further, at the June 2011 DRO hearing, his spouse testified to being married to the Veteran during his period of service and provided testimony that was by and large congruent with the Veteran's account.  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the most probative medical evidence of record tends to support the service connection claim.  The August 2006 statement of private physician H. Fowler, M.D., provides highly probative evidence in support of the Veteran's claim.  In this statement, Dr. Fowler diagnosed a current right shoulder disability and stated that the Veteran's account of symptomatology, to include onset and continuity since separation, has been consistent since his initial treatment in approximately 2001.  Moreover, Dr. Fowler provides a medical statement that sufficiently relates the Veteran's currently diagnosed right shoulder disability to his in-service acute tendonitis diagnosis.  The Board finds Dr. Fowler's opinion to reflect clear medical reasoning and analysis, supported by consideration of (I) the Veteran's competent and credible account of right shoulder symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  What is more, although the courts have rejected the treating physician rule, the probative value of Dr. Fowler's opinion is enhanced when considered with the physician's knowledge and experience treating the claimed condition.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Accordingly, the Board finds the August 2006 opinion of Dr. Fowler to provide highly probative evidence in favor of the service connection claim.  

While the February 2007 VA examination opinion indicates it is not likely the currently diagnosed right shoulder disability is related to military service, the examiner at least provides a competent medical statement tending to corroborate the Veteran's account of symptomatology.  Specifically, the examiner acknowledges that the Veteran likely had limitation of motion at the time of separation and that such limitation presented after an in-service diagnosis of tendonitis.  Thus, the February 2007 examiner provides, at least, arguable support for the Veteran's account of symptomatology and the presence of such symptoms at the time of separation.  As such, the Board finds the February 2007 VA examination to provide some probative evidence supporting the Veteran's claim.  See Owens and Guerrieri.  

Conversely, the Board finds the July 2011 VA examination opinion, weighing against the claim, is of minimal probative value.  The examiner provided an opinion that relies largely, if not entirely, on medical evidence, or the lack thereof, and does not reflect adequate consideration of the competent and credible lay evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, 451 F.3d at 1336.  This deficiency renders the logic and reasoning provided to support the opinion incomplete, and the Board accords the opinion no probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Thus, resolving all reasonable doubt in the Veteran's favor, the evidence shows that right shoulder arthritis had its onset during the Veteran's period of military service.  As such, the Board grants the service connection claim for right shoulder arthritis.  

	Low Back Disability

Service treatment records, to include those dated in May 1983 and October 1992, reflect the Veteran complaints and treatment for low back related symptomatology.  A May 1983 Physical Profile documents the Veteran's diagnosis with acute lumbo-scaral strain and the restriction of his physical activities for two-weeks.  

The Veteran sought VA treatment for his low back condition in July 2004.  At this time, he stated that he experienced the onset of severe low back pain in April 2003.  Based on his account of symptoms, the medical evidence and current examination findings, the examiner scheduled him for additional examination and treatment.  

During his May 2005 VA examination, the Veteran reported the onset of low back symptomatology, to include pain, in approximately 1983.  Although an examination was performed, the VA examiner did not provide an etiological opinion.  

At his July 2011 VA examination, the Veteran relayed that his military duties included pouring concrete, which precipitated the onset of his low back symptoms in 1983.  The examiner also noted the Veteran's account of the progressive increase in the severity of such symptoms since his separation from service.  Based on current examination findings, the examiner diagnosed lumbar spine degenerative disc disease but, citing the medical evidence of record, opined that the condition was not likely related to military service.  

	Merits

As previously noted, the Board finds the Veteran's account of low back symptomatology, to include onset and continuity since separation, to be competent and credible.  See Jandreau.  The Veteran's account as to these matters has been generally consistent and the medical evidence of record by and large does not vary for his account.  Further, service records confirm his military occupational specialty (MOS) as a Structural Technician and that the duties associated with this MOS included building forms for concrete and pouring concrete.  Additionally, service treatment records document his multiple treatments for low back symptomatology and the limitation of his physical activities in connection with such symptoms.  The Veteran's spouse has also provided testimony tending to corroborate his account.  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan and Washington.

The Board finds the July 2011 VA examination opinion to be inadequate, as to the determinative matter at hand.  Significantly, the examiner's opinion does not reflect adequate consideration of the Veteran's account of in-service and post-service symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan.  This deficiency renders the logic and reasoning provided to support the opinion incomplete, and of limited probative value.  See Ardison.  

While there is no adequate medical nexus opinion of record, this not fatal to the Veteran's claim, as in the present circumstance lay evidence may serve as a basis to establish the service connection claim.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology ").  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307.  

The Board finds that the competent evidence of record confirms the Veteran experienced low back symptomatology in service and his current diagnosis of lumbar spine degenerative disc disease.  Additionally, the Board finds competent and credible the Veteran's account of continuity of symptomatology since separation because (I) competent lay evidence tends to support his account of having low back symptomatology in service and since separation; (II) he has provided a generally consistent account of post-service symptomatology; and (III) his account is generally consistent with the medical evidence of record.  See Davidson, 581 F.3d at 1316.  The Board finds that the lay evidence of record, to include the Veteran's multiple statements and those submitted on his behalf, is credible and is supported by the later diagnosis.  See Barr.  Thus, the Board finds that service connection is warranted for lumbar spine degenerative disc disease.  


ORDER

Service connection for right shoulder arthritis is granted.  

Service connection for lumbar spine degenerative disc disease is granted.

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


